Name: 80/738/EEC: Council Decision of 22 July 1980 replacing an alternate of the Advisory Committee on Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-08-07

 Avis juridique important|31980D073880/738/EEC: Council Decision of 22 July 1980 replacing an alternate of the Advisory Committee on Vocational Training Official Journal L 205 , 07/08/1980 P. 0018****( 1 ) OJ NO 190 , 30 . 12 . 1963 , P . 3090/63 . ( 2 ) OJ NO L 91 , 12 . 4 . 1968 , P . 26 . COUNCIL DECISION OF 22 JULY 1980 REPLACING AN ALTERNATE OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 80/738/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 18 DECEMBER 1963 LAYING DOWN THE RULES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 1 ), AS AMENDED BY THE DECISION OF 9 APRIL 1968 ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING THE MEMBERS AND ALTERNATES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING FOR THE PERIOD ENDING ON 15 OCTOBER 1980 , WHEREAS ONE SEAT FOR AN ALTERNATE OF THE ABOVE COMMITTEE IN THE ' GOVERNMENT ' CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR COEN , OF WHICH THE COUNCIL WAS INFORMED ON 8 JULY 1980 ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 8 JULY 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR P . COLIN IS HEREBY APPOINTED AN ALTERNATE OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING IN PLACE OF MR COEN FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 15 OCTOBER 1980 . DONE AT BRUSSELS , 22 JULY 1980 . FOR THE COUNCIL THE PRESIDENT G . THORN